
	

115 SRES 672 ATS: Expressing the sense of Congress that electric cooperative voluntary energy reduction programs reduce energy consumption and save participants money. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 672
		IN THE SENATE OF THE UNITED STATES
		
			October 10, 2018
			Mr. Coons (for himself and Mr. Gardner) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of Congress that electric cooperative voluntary energy reduction programs
			 reduce energy consumption and save participants money. 
	
	
 Whereas Beat the Peak is an electric cooperative voluntary energy reduction program that saves participants money and encourages reduced energy usage by notifying participants of periods of peak energy consumption;
 Whereas participants in electric cooperative voluntary energy reduction programs such as Beat the Peak— (1)receive alerts during periods of peak energy usage when the price for energy is expected to be high; and
 (2)have the opportunity to decrease power usage when demand and price are at the highest level;
 Whereas participation in electric cooperative voluntary energy reduction programs reduces energy costs for all cooperative members;
 Whereas electric cooperatives are nonprofit utilities that transfer cost savings directly to cooperative members;
 Whereas the 4 hottest summers on record have occurred during the 5-year period preceding the date of enactment of this resolution;
 Whereas extreme temperatures produce sustained peak energy prices in competitive wholesale electricity markets;
 Whereas electric cooperatives work to provide rural areas in the United States with safe, reliable, and affordable electricity;
 Whereas electric cooperatives operate 833 electric distribution centers and 62 electric generation and transmission facilities;
 Whereas electric cooperatives provide power to 42,000,000 people in the United States and cover 56 percent of the landmass of the United States;
 Whereas Delaware Electric Cooperative, the first electric cooperative to create a Beat the Peak program, has saved members $27,000,000 over the 10-year period preceding the date of enactment of this resolution and is on track to save members $2,300,000 in 2018;
 Whereas over 90 electric cooperatives across the United States offer Beat the Peak demand response programs; and Whereas increased awareness of electric cooperative voluntary energy reduction programs may result in many more electric cooperatives adopting and offering those programs: Now, therefore, be it
		
	
 That the Senate— (1)celebrates the economic and conservation benefits of electric cooperative voluntary energy reduction programs such as Beat the Peak;
 (2)recognizes that voluntary energy reduction programs reduce energy usage, help the environment, and save money;
 (3)encourages electric cooperatives across the United States— (A)to adopt voluntary energy reduction programs such as Beat the Peak; and
 (B)to promote those programs to members; and (4)commends electric cooperatives that offer and support voluntary energy reduction programs.
			
